Title: The Commissioners to J. D. Schweighauser, 27 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Schweighauser, John Daniel


     
      Sir
      Passy Octr. 27. 1778
     
     We have received yours of the 27th of September, and approve of your Proceedings relative to the Cargo of the Therese, and if any Thing further is necessary for Us to do in that Business you will be so good as to advise Us.
     We are of opinion that you should sign the Receipt to Mr. Williams, copy of which you transmitted Us, as far as the Words United States, inclusively—omitting all that follows.
     If any Demands should arrise against Mr. Williams, in any of the offices or for any Articles of Reperation, which, by any Contracts he made while agent for the Commissioners, he ought to discharge, he will notify Us of it, and We shall take Care that Justice be done: But We apprehend it would not be convenient, to involve you in the Trouble of settling such Demands.
     As to the Request of the Directeur of des Ferms, you are desired to give him, and send to Us, an Account of the Quantity of Tobacco delivered him: and leave the Price, which is settled by the Contract. However We desire you to let Us know the Customary Price of Tobacco at Markett at the Time when this was delivered.
     Mr. Bondfield and Mr. Haywood, have made Us an offer of a Vessell upon Freight to America. We refer his Proposals to you and if you find his Proposals reasonable, you will please to contract with him for the freight of such Quantity of Effects belonging to the United States, as are now in Mr. Williams Hands or your own. You will first however receive them from Mr. Williams.
    